Title: To Thomas Jefferson from Anderson Bryan, 10 January 1790
From: Bryan, Anderson
To: Jefferson, Thomas



Sir
Jany 10th. 1790.

I have been in a bad state of health for some time past, and still continue so, otherwise should have waited on you before this. Mr. Marks assured me that Mr. Randoph was to have the land, and he made no doubt but that Gentleman would give up all title to it, on your making it appear that your claim was prior. It is out of my power to inform you whether there has issued a Patent or not. I hope to have the pleasure of seeing you before you leave the State. I am Sir with the greatest Respect Yr. mo Obedt. Servt.,

Anderson Bryan

